Norton, J.
— This plea is of the nature of what under the old system of pleading, is the plea puis darrein continuance, and as such, is of itself a waiver of all pleas which may theretofore as matter of defense, have been interposed. Plaintiff by his stipulation has merely agreed that it may be interposed, but has not affected thereby his right to take advantage of all its legal effects and consequences. Defendant may, however, if he see fit, withdraw the plea and proceed to trial upon the issues raised by his original answer.
The plea was withdrawn, and the action tried on the former issues.